Citation Nr: 0006305	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, currently characterized as blindness of both 
eyes.  

2.  Entitlement to a rating in excess of a noncompensable 
evaluation for residuals of a fracture of the distal phalanx 
of the fourth finger of the left hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
October 1966.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The October 
1994, March 1995, and January 1996 decisions denied service 
connection for blindness of both eyes.  The October 1994 
decision granted service connection for a fracture of the 
distal phalanx of the fourth finger of the left hand as 
noncompensable.  The March 1995 and January 1996 decisions 
continued the noncompensable evaluation.  

The July 1997 Board decision remanded the case to obtain 
additional medical records and VA examinations.  This matter 
is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not include a nexus opinion 
relating a current bilateral eye disability to active 
service.  

2.  The medical evidence does not show any treatment of the 
fourth finger of the left hand since service.  

3.  The current medical evidence shows that the fourth finger 
of the left hand is asymptomatic, with no limitation of 
motion and no bone abnormalities.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral eye 
disability, currently characterized as blindness of both 
eyes, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  

2.  The criteria are not met for a compensable rating for 
residuals of a fracture of the distal phalanx of the fourth 
finger of the left hand.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, 
Diagnostic Codes 5155 and 5227 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim of entitlement to service connection for a 
bilateral eye disability

Factual Background

The January 1963 enlistment examination report stated that 
the veteran's eyes were normal, and the examiner noted 
defective vision of undetermined type.  The September 1966 
separation examination report stated that the veteran's eyes 
were normal although the examiner noted defective distant and 
near vision, and the veteran reported that he wore eyeglasses 
for eye trouble.  

W. Cross, M.D., performed radial keratotomy (RK) surgery on 
both of the veteran's eyes in August 1989.  The veteran 
reported that he wore glasses since age 6.  He needed a lot 
of light to see, and his ability to see had worsened in the 
last 5 years.  He could not wear safety glasses at work 
because then he could not see.  

J. Rowes, a private ophthalmologist, examined the veteran's 
eyes in June 1993 after the veteran failed a driving test.  
After examination, Dr. Rowes opined that the veteran had a 
rather high degree of myopia prior to the RK surgery.  He 
opined that cataracts were not the sole reason for decreased 
vision and referred the veteran to G. Avery, M.D.  Dr. Rowes' 
August 1993 letter stated that, after the June 1993 
examination, he referred the veteran to Dr. Avery for 
evaluation of the retina and assessment of mild myopic 
degeneration.  Dr. Rowes stated that Dr. Avery agreed with 
him that the veteran's glare problems were secondary to RK 
scars, certainly not helped by cataractous change.  Dr. Rowes 
opined that the veteran had no problems sitting, standing, 
walking, lifting, carrying, handling objects, hearing, and 
speaking.  With respect to travel, the veteran would have 
significant problems with glare that would limit driving.  
Dr. Rowes opined that cataract removal would not alleviate 
the veteran's symptoms because the major problem was the 
cornea scarring from the RK surgery.  Dr. Rowes' April 1996 
letter stated that, when he saw the veteran, there was 
nothing that could be associated with military activity.  Dr. 
Rowes opined that the veteran's problems were related to RK 
surgery, cataracts, and myopic degenerative changes.  

Dr. Cross, who performed the RK surgery, again examined the 
veteran in July 1993.  The diagnosis was bilateral amblyopia, 
significantly decreased visual acuity, and no improvement 
with eyeglasses.  The examiner opined that decreased visual 
acuity was possibly neurologically related.   

An August 1993 letter from the Texas Rehabilitation 
Commission stated that the veteran had applied for disability 
benefits through the Social Security Administration (SSA).  
In response to the October 1993 SSA questionnaire, the 
veteran stated that he could not travel to and from work, 
read the newspaper, watch television, drive the car, and use 
the telephone because he could not see.  He stated that he 
could not focus on objects of any size, and he constantly ran 
into objects.  His eyes were tired all the time from 
straining to see.  

The veteran's April 1996 statement alleged that his eye 
disability probably pre-existed service and was aggravated by 
service.  The representative's April 1996 letter and the 
veteran's July 1997 letter alleged that weather conditions 
and constant winds in service caused the rapid deterioration 
of his eyes.  

The RO received a January 1996 statement from the veteran's 
friend who roomed with and worked with the veteran in 
service.  The friend remembered that the veteran could not 
see the target during shooting practice in service.  At the 
end of one practice session, the veteran's target was 
completely free of any hits.  The friend remembered that he 
helped the veteran complete forms because the veteran could 
not see well with his thick glasses.  The friend believed 
that the veteran was virtually incapacitated without glasses.  

The May 1996 letter from C. Garcia, a private 
ophthalmologist, stated that he first saw the veteran in 
August 1993 when Dr. Cross referred him for retinal 
evaluation.  The veteran reported a 50 percent reduction in 
visual acuity at night and in dim light.  After physical 
examination, including an electroretinogram, the diagnosis 
was decreased visual acuity with normal retinal 
electrophysiology.  Dr. Garcia opined that the decreased 
visual acuity was due to RK scars or to amblyopia present 
since childhood and that field constriction could also be due 
to RK.  Dr. Garcia opined that there were no medical 
contraindications to the veteran being exposed to any weather 
conditions.  

The veteran and his brother, assisted by a service 
representative, provided sworn testimony at a regional office 
hearing in January 1996.  The veteran testified that he wore 
eyeglasses prior to service.  He testified that the induction 
examiner told him that he had bad eyes.  Transcript (January 
1996) pages 1-2.  The veteran was an aircraft mechanic in 
service.  He testified that keeping aircrafts fueled and 
maintained on a 24-hour basis put a lot of stress and tension 
on his vision because he had bad eyes to begin with.  The 
veteran believed that his work in the military aggravated his 
eye condition.  Transcript (January 1996), pages 2-4.  The 
military discharge examiner stated that the veteran's eyes 
had improved a little bit in service but the veteran 
disagreed.  After service, the veteran worked for his father 
pumping gas for 10 years.  He applied for a maintenance job 
at a plant and could not pass the eye test.  A doctor 
prescribed glasses for the veteran in 1979.  Transcript 
(January 1996), page 3.  The veteran's brother testified that 
the veteran had trouble seeing before service, but after 
service, his eyes steadily deteriorated until he was legally 
blind with very little peripheral vision.  The veteran's 
brother believed that the vision problems were service 
connected because the military accepted the veteran with bad 
eyes.  The veteran showed the hearing officer papers that are 
not part of the record.  The veteran testified that the 
papers showed the induction medical standards of eyes and 
that his vision fell below the standards.  Transcript 
(January 1996), page 4.  The veteran and his brother 
testified that it was impossible for the veteran to have bad 
eyes going into service and good eyes coming out.  They 
testified that the veteran's eyes were bad and continued to 
deteriorate after service and that the discharge examination 
report showed that his eyes were bad at discharge.  
Transcript (January 1996), page 5.  The veteran testified 
that he could not drive or work and that he received SSA 
disability benefits.  He could not drive because he could not 
pass the driving vision test.  The veteran testified that his 
doctor told him that he would eventually go completely blind.  
Transcript (January 1996), page 6.  

The August 1996 letter and December 1997 statement from J. 
Crawford, O.D., stated that the veteran was seen in June 
1993.  Dr. Crawford could not improve the veteran's vision 
beyond 20/60 in both eyes and referred him to an 
ophthalmologist.  

The March 1998 statement from Dr. Cross stated that the 
veteran was last seen in July 1993.  The diagnosis was rule 
out bilateral amblyopia, and the veteran was referred to Dr. 
Garcia for an electrooculogram and an electroretinogram.  Dr. 
Cross stated that the veteran's vision did not meet the State 
of Texas requirement for driving.  

Dr. Avery examined the veteran in July 1993.  The veteran 
reported trouble with glare since his RK surgery.  The 
assessment was mild myopic degeneration and status post RK 
surgery.  The examiner opined that glare was secondary to the 
old corneal incisions and that the veteran's maculae 
represented only a small part of the veteran's visual 
problems.  In an April 1996 letter, Dr. Avery opined that the 
veteran's work did not have anything to do with the 
anatomical or visual state of his eyes.  

P. Weisbach, M.D., a private ophthalmologist, examined the 
veteran in January 1994.  The veteran reported severe 
problems with glare and poor vision.  The diagnosis was some 
type of retinal dystrophy, probably an atypical case of 
retinitis pigmentosa, of the bilateral eyes.  The examiner 
advised the veteran to consult with a retinal specialist to 
determine the exact cause of his retinal disorder.  

Dr. Weisbach's March 1998 letter stated that he examined the 
veteran and prepared a report for the Texas Rehabilitation 
Commission in January 1994.  

The veteran underwent a VA eye examination in December 1998.  
The assessment was a questionable history of retinal 
dystrophy and status post RK of both eyes.  The examiner 
noted that a review of Dr. Garcia's letter explaining the 
veteran's history did not mention retinal dystrophy.  Dr. 
Garcia stated that the veteran had decreased visual acuity 
with a normal retinal electrophysiologic examination and that 
decreased vision could be due to the RK scars or to amblyopia 
present since childhood.  The examiner opined that the status 
post RK was most likely responsible for the veteran's 
symptoms of glare, photophobia and might contribute to 
decreased visual acuity.  In a March 1999 addendum, the 
examiner could not determine whether retinal dystrophy might 
have existed before service because the medical records did 
not describe a retinal examination.  The examiner opined that 
myopia and amblyopia were most likely present prior to the 
start of service but myopia, retinal dystrophy, and amblyopia 
were not worsened by military service.  The examiner stated 
that there was no evidence of retinal dystrophy found during 
the examination or in Dr. Garcia's examination.  Amblyopia is 
a condition that does not worsen after childhood.  Myopia can 
worsen with age and is detected by examination of visual 
acuity and refractive error.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection is not well 
grounded because the evidence does not include a medical 
opinion linking a current bilateral eye disability to active 
service.  

The medical evidence included current diagnoses of several 
bilateral eye disabilities.  The July 1993 diagnoses included 
myopic degeneration and bilateral amblyopia, the January 1994 
diagnosis was retinal dystrophy, and several examiners in the 
1990s noted the veteran's glare problems and decreased visual 
acuity.  The veteran testified that he was legally blind, and 
in 1993, he failed the vision test to drive in the State of 
Texas.  The medical evidence included an in-service diagnosis 
of a bilateral eye disability because the induction 
examination report noted defective vision of undetermined 
type.  Nonetheless, the claim is not well grounded because 
the medical evidence does not include a nexus opinion 
relating any of the current bilateral eye disabilities to 
active service. 

Initially, the separation examination report and the July 
1993 examiner noted myopia.  However, refractive error of the 
eye is not a disease or injury for which service connection 
may be granted.  See 38 C.F.R. § 3.303(c) (1999).  

The claim is not well grounded because the evidence does not 
include a medical opinion relating any of the remaining 
current diagnoses of amblyopia, retinal dystrophy, RK surgery 
scars, glare problems, or cataracts to active service.  
Amblyopia was not related to service because the December 
1998 examiner stated that amblyopia did not worsen after the 
veteran's childhood.  Retinal dystrophy was not related to 
service because it first appeared in January 1994 just months 
after Dr. Garcia noted normal retinal electrophysiology in 
August 1993.  Even if retinal dystrophy had preexisted 
service, which it did not, the December 1998 examiner opined 
that it was not aggravated by military service.  RK surgery 
scars and glare problems were not related to service because 
the RK surgery took place over 20 years after service, and 
Drs. Rowes, Avery, and Garcia opined that RK scars and 
cataracts caused the glare problems and decreased visual 
acuity.  In addition, cataracts were not related to service 
because, in June 1993, Dr. Rowes opined that cataracts were 
not the sole reason for decreased vision, and he opined that 
nothing at the examination could be associated with military 
activity.  

Finally, the Board notes that the veteran, his brother, and 
his representative alleged that weather and wind or other 
conditions in service aggravated the veteran's bilateral eye 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, while the 
veteran, his brother, and his friend were competent to 
observe the thickness of the veteran's glasses, his 
difficulty reading forms, or the results of shooting 
practice, they were not competent to diagnose the cause of 
his disability.  In any event, Dr. Garcia indicated that 
weather was not a problem because he stated that there were 
no medical contraindications to the veteran being exposed to 
any weather conditions, Dr. Rowes stated that nothing at his 
examination could be associated with military service, and 
Dr. Avery stated that the veteran's work was unrelated to the 
state of his eyes.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which found the claim well 
grounded and denied the case on the merits, the veteran has 
not been prejudiced by the decision. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  The March 1995, September 1996, and 
November 1999 statements of the case and the RO's March 1994, 
August 1994, and February 1998 letters informed the veteran 
of the evidence that was needed to establish service 
connection.  The veteran filed numerous lay statements with 
the RO, provided sworn testimony at a regional office 
hearing, and received a VA examination.  Therefore, the 
veteran was given adequate notice of the need to submit 
evidence and opportunities to respond.  

Accordingly, the claim for service connection for a bilateral 
eye disability, currently characterized as blindness of both 
eyes, is not well grounded.  The VA cannot assist in any 
further development of this claim because it is not well 
grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 Vet. 
App. 205 (1999).  


Entitlement to a compensable evaluation for residuals of a 
fracture of the
distal phalanx of the fourth finger of the left hand.

Factual Background

The January 1963 enlistment examination report stated that 
the veteran's upper extremities and musculoskeletal systems 
were normal, and no pertinent defects or diagnoses were 
noted.  

The May 1963 treatment report stated that the veteran mashed 
his left fourth finger while attempting to lift a rock into 
the dumpster.  Physical examination revealed direct bruise 
trauma to the nail, with the nail practically completely 
loosened from the nailbed with underlying hematoma and some 
minimal bleeding from the nailbed.  The finger was in good 
position.  There was no involvement of nerve, artery, or 
tendon.  X-rays revealed an undisplaced fracture of the tuft 
of the phalanx.  The impression was a fracture of the distal 
phalanx of the left fourth finger.  The veteran was placed in 
a metal finger split for a 2-week period.  The June 1993 
examination revealed a clinically healed fracture.  X-rays 
today showed that the fragments were in good alignment with 
minimal callus laid down.  The impression was a healed 
fracture, and the veteran was discharged from the clinic.  

The September 1966 separation examination report stated that 
the veteran's upper extremities and musculoskeletal systems 
were normal.  The examiner noted that the veteran fractured 
the fourth finger of the left hand in 1963 with no 
complications and no sequelae.  The veteran denied any other 
history of bone, joint, or other deformity.  

An August 1993 letter from the Texas Rehabilitation 
Commission stated that the veteran had applied for SSA 
disability benefits.  

The veteran and his brother, assisted by a service 
representative, provided sworn testimony at a regional office 
hearing in January 1996.  The veteran testified that the 
fourth finger of his left hand was in pretty good shape and 
not causing a lot of trouble or pain at the moment.  
Transcript (January 1996), page 5.  The veteran testified 
that he had no problems with limitation of motion of the 
finger.  Transcript (January 1996), page 8.  

The representative's July 1996 statement alleged that the 
distal phalanx of the veteran's fourth finger had pain and 
loss of movement that warranted a higher evaluation.  

The veteran underwent a VA hand, thumb, and finger 
examination in December 1998.  The veteran reported that, in 
1964, while moving some rocks, he smashed his fourth finger 
against the dumpster.  He had significant pain and was 
treated locally with a metal splint.  His finger eventually 
healed and he had very few problems with the finger.  He had 
some mild aches when the weather changed.  Physical 
examination revealed that motion of the fourth distal 
interphalangeal joint of the left hand was 5 degrees of 
hyperextension to 50 degrees of flexion with no tenderness or 
pain.  The finger was nontender to palpation and sensation 
was grossly intact.  The capillary filled in less than 2 
seconds.  The nail was completely formed.  X-rays 
demonstrated metallic debris in the ulnar aspect of the 
tympanum but no bone or joint space abnormalities.  The left 
fourth finger distal phalanx had evidence of a healed 
fracture in the distal phalanx.  The impression was status 
post fracture of the distal phalanx of the fourth finger of 
the left hand that was asymptomatic and residual metallic 
foreign body that was mildly symptomatic in the tip of the 
fourth finger of the left hand.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

The veteran's specific finger disability is not listed in the 
rating schedule.  However, when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (1999).  Therefore, the veteran's finger 
disability will be evaluated under the criteria for 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 because ankylosis of a finger, 
other than the thumb, index, or middle finger, is an 
analogous disability.  Ankylosis of any finger other than the 
thumb, index, or middle finger, is entitled to a 
noncompensable rating for the finger on the major or the 
minor hand.  Extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152-5156.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1999).  Amputation of the ring 
finger with metacarpal resection (more than one-half the bone 
lost) is entitled to a 20 percent evaluation for the ring 
finger on the major or the minor hand.  Amputation of the 
ring finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, is entitled to a 
10 percent evaluation for the ring finger on the major or the 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  



Analysis

The veteran's claim for a rating in excess of a 
noncompensable evaluation is well grounded.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records and 
medical records from numerous private examiners, including 
those who examined the veteran for SSA benefits.  The veteran 
was afforded a VA examination.  He filed numerous lay 
statements with the RO and provided sworn testimony at a 
regional office hearing.  Therefore, the VA has fulfilled the 
duty to assist under 38 U.S.C.A. § 5107(a).  

A noncompensable rating is warranted because the veteran 
testified that he had no limitation of motion of the fourth 
finger of the left hand, and the fourth finger was 
asymptomatic in December 1998.  Even if the fourth finger had 
ankylosis, which it does not, it would be entitled to a 
noncompensable rating under the criteria of Diagnostic Code 
5227.  Accordingly, a noncompensable rating is warranted 
under Diagnostic Code 5227.  

A rating is not available under the criteria of Diagnostic 
Code 5155 because the veteran does not have significant bone 
loss.  Instead, the December 1998 x-rays showed no bone 
abnormalities.  The veteran complained of aches during 
weather changes, and the December 1998 examiner noted mild 
symptoms in the tip of the fourth finger.  Nonetheless, the 
medical records showed no treatment for the fourth finger 
since it healed in June 1963, and the veteran successfully 
used his fourth finger while working at a service station for 
10 years.  Accordingly, the veteran's disability picture more 
nearly approximates the criteria for a noncompensable rating.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The record does 
not show that the veteran's fourth finger disability markedly 
interferes with his employment or causes frequent 
hospitalizations.  


ORDER

The claim of entitlement to service connection for a 
bilateral eye disability, currently characterized as 
blindness of both eyes, is denied.  

The claim of entitlement to a compensable evaluation for 
residuals of a fracture of the distal phalanx of the fourth 
finger of the left hand is denied.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

